The offense is burglary. The punishment assessed is confinement in the State penitentiary for a term of twelve years.
The indictment in this case, in addition to charging the primary offense of burglary, charged one prior conviction for a like offense.
There are no bills of exception to the court's charge.
The evidence adduced by the State is ample to sustain the conviction of the offense of burglary, as charged. The State's evidence relating to his former conviction of a like offense is also sufficient to support the jury's finding on that issue.
Appellant did not testify or offer any affirmative defense.
The judgment of the trial court is affirmed.
Opinion approved by the Court. *Page 126